         Case 2:20-cv-05418-NIQA Document 12 Filed 12/23/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 PHILADELPHIA VIETNAM                            :             CIVIL ACTION
 VETERANS MEMORIAL                               :
 SOCIETY                                         :             NO. 20-5418
          Plaintiff                              :
                                                 :
                v.                               :
                                                 :
 JAMES KENNEY, in his official                   :
 capacity as Mayor of the City of                :
 Philadelphia, et al.                            :
               Defendants                        :

                                            ORDER

       AND NOW, this 23rd day of December 2020, upon consideration of Plaintiff’s motion for

a preliminary injunction, [ECF 3], Defendants’ opposition thereto, [ECF 9], Plaintiff’s reply, [ECF

10], and the verified complaint with its attachments, [ECF 1], it is hereby ORDERED that, for the

reasons set forth in the accompanying Memorandum Opinion, the motion is DENIED.



                                             BY THE COURT:


                                             /s/ Nitza I. Quiñones Alejandro
                                             NITZA I. QUIÑONES ALEJANDRO
                                             Judge, United States District Court
